INFINITY Q DIVERSIFIED ALPHA FUND (the “Fund”) Class A IQDAX ClassI IQDNX A series of Trust for Advised Portfolios (the “Trust”) Supplement dated April 2, 2015 to the Prospectus dated September 26, 2014, as previously supplemented, the Summary Prospectus dated September 26, 2014 and the Statement of Additional Information (“SAI”) dated September 26, 2014 The Trust’s Board of Trustees has approved a new Operating Expenses Limitation Agreement with expense caps of 2.75% and 2.50% for the Class A and Class I shares, respectively.The new Agreement takes effect April 6, 2015.In connection with these changes, the Fund will waive the redemption fee on shares of the Fund purchased on or before April 6, 2015. The following revisions are made to the Fund’s Summary Prospectus, Prospectus and SAI. The Fees and Expenses of the Fund table on page 1 of each of the Summary Prospectus and Prospectus is deleted and replaced with the following: SHAREHOLDER FEES (fees paid directly from your investment) Class A ClassI Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None Redemption Fee (as a percentage of amount redeemed on shares held for 60 days or less) 1.00% 1.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Class A ClassI Management Fees 1.70% 1.70% Distribution and Service (Rule 12b-1) Fees 0.25% None Other Expenses(1) 0.75% 0.75% Other Expenses of the Fund 0.70% Other Expenses of the Subsidiary(2) 0.05% Total Annual Fund Operating Expenses 2.70% 2.45% Other expenses are based on estimated amounts for the current fiscal year. The Adviser has contractually agreed to waive the management fee it receives from the Fund in an amount equal to the management fee paid to the Adviser by the Subsidiary (defined below).This undertaking will continue in effect for so long as the Fund invests in the Subsidiary and may be terminated only with the approval of the Board. The Fund’s Example on page 2 of the Summary Prospectus and pages 1 and 2 of the Prospectus is deleted and replaced with the following: Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years Class A Class I The fifth paragraph on page 33 under “The Fund’s Investment Adviser” heading of the SAI is deleted in its entirety. Though the Fund is responsible for its own operating expenses, the Adviser has contractually agreed to waive a portion or all of the management fees payable to it by the Fund and/or to pay Fund operating expenses to the extent necessary to limit the Fund’s aggregate annual operating expenses (excluding acquired fund fees and expenses, interest, taxes, interest expense, dividends on securities sold short and extraordinary expenses) to the limits set forth in the Prospectus.Any such waivers made by the Adviser in its management fees or payment of expenses which are the Fund’s obligation are subject to recoupment by the Adviser from the Fund, if so requested by the Adviser, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the recoupment) does not exceed the applicable limitation on Fund expenses.The Adviser is permitted to recoup only for management fee waivers and expense payments made in the previous three fiscal years.Any such recoupment is also contingent upon the Board’s subsequent review and ratification of the recouped amounts.Such recoupment may not be paid prior to the Fund’s payment of current ordinary operating expenses.” Please retain this Supplement with the Prospectus, Summary Prospectus and SAI. 2
